DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and is not technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (10,492,207) and Natsume (5,031,174).
Regarding claim 1, Ludwig discloses a data programming method, comprising: assigning a first identity code to initial data according to a data type of the initial data [FIG. 9: assign data packets with identifier to traffic class and mark data packets according to assigned traffic class]; packing the first identity code, the initial data, and a check code to a new data packet [FIG. 3, 9: illustrate new data packets including several information fields including identification, data, and checksum].
 	Ludwig does not explicitly disclose determining whether a first storage space in a flash memory stores a first data packet being the same as the new data packet; and if the first storage space does not store the first data packet, programming the new data packet to the first storage space in a first address sequence.  	Natsume, however, discloses determining whether a first storage space in a flash memory stores a first data packet being the same as the new data packet [Col. 7: 11 to Col. 8: : a first memory for storing in FIFO order a source address of packet data received and comparing the source address of packet data received with source addresses read-out from first and second memories in FIFO order to determine whether the source address of the packet data received is identical to the addresses read-out from the first and second memories]; and if the first storage space does not store the first data packet, programming the new data packet to the first storage space in a first address sequence [Col. 6:1-12: relaying the received packet data to another node device when the comparator means determined that the source address of the received packet data and the source address read out from the memory according to FIFO order do not agree with each other].
 	It would have been obvious to one of ordinary skill in the art to have determined whether a first storage space in a flash memory stores a first data packet being the same as the new data packet; and if the first storage space does not store the first data packet, programming the new data packet to the first storage space in a first address sequence in order to provide a node device able to relay correctly a packet from one network to another (Col. 1: 42-45).


 	Regarding claim 13,  memory device, comprising: a flash memory comprising a first storage space [FIG. 3, 9]; and a controller circuit configured to: assign a first identity code to initial data according to a data type of the initial data [FIG. 9: assign data packets with identifier to traffic class and mark data packets according to assigned traffic class]; pack the first identity code, the initial data, and a check code to a new data packet [FIG. 3, 9: illustrate new data packets including several information fields including identification, data, and checksum].

 	It would have been obvious to one of ordinary skill in the art to have determined whether a first storage space in a flash memory stores a first data packet being the same as the new data packet; and if the first storage space does not store the first data packet, programming the new data packet to the first storage space in a first address sequence in order to provide a node device able to relay correctly a packet from one network to another (Col. 1: 42-45).

Claims 2, 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (10,492,207) and Natsume (5,031,174) and Lagran (GB 2505225).

Regarding claim 2, Ludwig discloses the data programming method of claim 1, wherein if the first storage space does not store the first data packet, programming the new data packet to the first storage space in the first address sequence but does not disclose determining whether a storage capacity of the first storage space is full; and if the storage capacity of the first storage space is not full, programming the new data packet to the first storage space in the first address sequence.  	Lagran, however, discloses determining whether a storage capacity of the first storage space is full [FIG. 10a, 10B; Pages 28-29: determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet]; and if the storage capacity of the first storage space is not full, programming the new data packet to the first storage space in the first address sequence [FIG. 10a, 10B; Pages 28-29: determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet]. 
It would have been obvious to one of ordinary skill in the art to have determined whether a storage capacity of the first storage space is full; and if the storage capacity of the first storage space is not full, programming the new data packet to the first storage space in the first address sequence in order to improve the number of packets ultimately received without error (Page 2).

Regarding claim 8, Lagran discloses the data programming method of claim 1, wherein the check code is for verifying whether the new data packet is correctly programmed to the first storage space [Page 2]. 
.

Claims 3, 6, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (10,492,207) and Natsume (5,031,174); Lagran (GB 2505225) and Tsirkin (10545697).
Regarding claim 3, Lagran discloses the data programming method of claim 1, wherein if the storage capacity of the first storage space is full, the data programming method further comprises: programming the new data packet to a second storage space in the flash memory in the first address sequence [FIG. 10a, 10B; Pages 28-29: determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet]; and reading a plurality of data packets from the first storage space according to a second address sequence, in order to move at least one of the plurality of data packets to the second storage space in the first address sequence [FIG. 10a, 10B; Pages 28-29: determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet].

Tsirkin, however, discloses wherein the first address sequence is the inverse of the second address sequence [Col. :55-56: execute requests and packet addresses in reverse order]. 
It would have been obvious to one of ordinary skill in the art to have the first address sequence being the inverse of the second address sequence in order to improve performance (Col. 5:58). 	 	Regarding claim 6, Tsirkin discloses the data programming method of claim 3, wherein the first storage space is a first sector in the flash memory, and the second storage space is a second sector in the flash memory [Col. 9: 36-38]. 

 	Regarding claim 15, Largan discloses the memory device of claim 14, wherein the flash memory further comprises a second storage space, and if the first storage is full, the controller circuit is further configured to program the new data packet to a second storage space in the flash memory in the first address sequence, and to read a plurality of data packets from the first storage space in a second address sequence, in order to move at least one of the plurality of data packets to the second storage space in the first address sequence [[FIG. 10a, 10B; Pages 28-29: determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet, determine whether the first buffer portion is full and if there is enough remaining memory space to store packet just transmitted and as soon as the first buffer portion is full it flows it flows into the second buffer portion when storing a newly sent packet].
Tsirkin, however, discloses wherein the first address sequence is the inverse of the second address sequence [Col. :55-56: execute requests and packet addresses in reverse order].
 	Regarding claim 20, the rationale in the rejection of claim 3 is herein incorporated.
Claims 9, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (10,492,207) and Natsume (5,031,174); Hutchison et al. (2016/0197852).
 	 	Regarding claim 9, Ludwig discloses a data reading method, comprising: reading a plurality of data packets in the first storage space according to a first identity code [FIG. 9: assign data packets with identifier to traffic class and mark data packets according to assigned traffic class].
Ludwig does not explicitly disclose if at least one data packet in the plurality of data packets has the first identity code, outputting one data packet of the at least one data packet that is read first as final data. 
Natsume, however, discloses if at least one data packet in the plurality of data packets has the first identity code, outputting one data packet of the at least one plurality that is read first as final data [Col. 6:1-12: relaying the received packet data to another node device; Col. 7: 11 to Col. 8: : a first memory for storing in FIFO order a source address of packet data received and comparing the source address of packet data received with source addresses read-out from first and second memories in FIFO order to determine whether the source address of the packet data received is identical to the addresses read-out from the first and second memories].
 	It would have been obvious to one of ordinary skill in the art to have determined if at least one data packet in the plurality of data packets has the first identity code, outputting one data packet of the at least one plurality that is read first as final data in order to provide a node device able to relay correctly a packet from one network to another (Col. 1: 42-45).

Hutchison discloses selecting a first storage space from a plurality of storage spaces in a flash memory according to a plurality of counter data stored in the flash memory, wherein plurality of counter data are respectively stored in the plurality of storage spaces [FIG. 1; ¶0005, 0006, 0007].
It would have been obvious to one of ordinary skill in the art to have selected a first storage space from a plurality of storage spaces in a flash memory according to a plurality of counter data stored in the flash memory, wherein plurality of counter data are respectively stored in the plurality of storage spaces in order to enable efficient packet processing functions (¶0005).

 	Regarding claim 12, Natsume disclose the data reading method of claim 9, wherein if the at least data packet comprises a first data packet and a second data packet, and outputting one data packet of the at least one data packet that is read first as final data comprises: if the second data packet is the one data packet being read first, determining whether the second data packet is correct according t a check code of the second data packet [Col. 6:1-12: relaying the received packet data to another node device; Col. 7: 11 to Col. 8: : a first memory for storing in FIFO order a source address of packet data received and comparing the source address of packet data received with source addresses read-out from first and second memories in FIFO order to determine whether the source address of the packet data received is identical to the addresses read-out from the first and second memories].; if the second data packet is correct, outputting the second data packet as the final data; and if the second data is not correct, outputting the first data packet as the final data [Col. 6:1-12: relaying the received packet data to another node device; Col. 7: 11 to Col. 8: : a first memory for storing in FIFO order a source address of packet data received and comparing the source address of packet data received with source addresses 
 
Regarding claim 18, Ludwig discloses read a plurality of data packets in the first storage space according to the first identity code [FIG. 9: assign data packets with identifier to traffic class and mark data packets according to assigned traffic class].
Natsume discloses if at least one data packet in the plurality of data packets has the first identity code, output one data packet of the at least one data packet that is read first as final data [Col. 6:1-12: relaying the received packet data to another node device; Col. 7: 11 to Col. 8: : a first memory for storing in FIFO order a source address of packet data received and comparing the source address of packet data received with source addresses read-out from first and second memories in FIFO order to determine whether the source address of the packet data received is identical to the addresses read-out from the first and second memories].  	Hutchinson discloses the memory device of claim 13, wherein the controller circuit is further configured to: select a first storage space from a plurality of storage spaces in the flash memory according to a plurality of counter data stored in the flash memory, wherein plurality of counter data are respectively stored in the plurality of storage spaces [FIG. 1; ¶0005, 0006, 0007]. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig (10,492,207); Hutchison et al. (2016/0197852); Natsume (5,031,174); Tsirkin (10545697).
 	Regarding claim 11, Ludwig discloses the data reading method of claim 9, wherein the plurality of data packets are programmed to the first storage space in a first address sequence, and reading the plurality of data packets in the first storage space according to the first identity code comprises: reading 
Ludwig does not disclose but Tsirkin discloses the first address sequence is the inverse of the second address sequence; and selecting the at least one data packet having the first identity code [Col. :55-56: execute requests and packet addresses in reverse order]. 
It would have been obvious to one of ordinary skill in the art to have the first address sequence being the inverse of the second address sequence in order to improve performance (Col. 5:58). 
Allowable Subject Matter
Claims 4, 5, 10, 16, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3043522 discloses data packet processing method for network management where a first downlink data packet is received by terminal from first network or second network and has a same host identifier and a same destination port number as the second downlink data packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   March 25, 2020                                           By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246